Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 2, 9, 10, 17 and 18 have been amended on February 10, 2021.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments filed February 10, 2021 have been fully considered. 

Applicant’s arguments:

On pages 10-11 of the remark, Applicant argued that the double rejection should be removed because the independent claims 1, 9, and 17 of the present application have been amended to recite "the elastic dispersed storage being separate from the local dispersed storage, and each of the elastic dispersed storage and the local dispersed storage being coupled to a network."  This limitation is not recited in the claims of the US Patent 10,459,790, US Patent 10,395,043 and 16/451,314 (application). Therefore, the claims of the present application do not claim the same invention as the claims of the '790 and ‘043 patent.

In responses:

See updated double rejection below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,459,790. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.


Instant Application 16/515,435
US 10,459,790
As per claim 1:




determining 




dispersed storage encoding the encoded data slice into a plurality of elastic slices;  

storing the plurality of elastic slices in a plurality of storage units of an elastic dispersed storage, 

the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network;  

generating an elastic storage pointer indicating retrieval information for retrieval of the plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the elastic storage pointer in the local dispersed storage. 

As per claim 2:

wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 


As per claim 3:

wherein the elastic storage pointer includes at least one of: 

a DSN memory identifier associated with the elastic dispersed storage, a data object identifier, a namespace location associated with the elastic dispersed storage, a slice name associated with the plurality of elastic slices, a slice name associated with the encoded data slice, or a revision identifier associated with the encoded data slice. 

As per claim 4:

dispersed storage encoding a second data object to generate a second plurality of encoded data slices. 

As per claim 5:

determining when a second encoded data slice of the second plurality of encoded data slices will not be stored in local dispersed storage. 

As per claim 6:

when the second encoded data slice will not be stored in the local dispersed storage: 
sending the second encoded data slice to another DST processing unit associated with the elastic dispersed 
generating a second elastic storage pointer indicating second retrieval information for retrieval of the second plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the second elastic storage pointer in the local dispersed storage. 

As per claim 7:


receiving a write request response from the local dispersed storage in response to the storing of the elastic storage pointer. 

As per claim 8:

determining the elastic storage pointer for the encoded data slice is stored in the local dispersed storage in response to a read request for the encoded data slice;  
extracting the retrieval information from the elastic storage pointer;  
retrieving the plurality of elastic slices from the plurality of storage units based on the retrieval information;  and 
restoring the encoded data slice from the plurality of elastic slices. 

As per claims 9-16:
Claim 9 has similar as claim 1 above and claims 7 of 10,459,790 and claims 7-12 of 10,459,790.

As per claims 17-20:
 Claims 17-20 have similar limitation as claim 1 above and claims 13-16 of 10,459,790.
As per claim 1:




determining when an encoded data slice of the plurality of encoded data slices will not be stored in local dispersed storage;  

when the encoded data slice will not be stored in the local dispersed storage: 

dispersed storage encoding the encoded data slice into a plurality of elastic slices; 
 
storing the plurality of elastic slices in a plurality of storage units of an elastic dispersed storage;  






generating an elastic storage pointer indicating retrieval information for retrieval of the plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the elastic storage pointer in the local dispersed storage. 

As per claim 2:

wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 


As per claim 3:

wherein the elastic storage pointer includes at least one of:

 a DSN memory identifier associated with the elastic dispersed storage, a data object identifier, a namespace location associated with the elastic dispersed storage, a slice name associated with the plurality of elastic slices, a slice name associated with the encoded data slice, or a revision identifier associated with the encoded data slice. 

As per claim 4:

dispersed storage encoding a second data object to generate a second plurality of encoded data slices;  



determining when a second encoded data slice of the second plurality of encoded data slices will not be stored in local dispersed storage;  



when the second encoded data slice will not be stored in the local dispersed storage: 
sending the second encoded data slice to another DST processing unit associated with the elastic dispersed 
generating a second elastic storage pointer indicating second retrieval information for retrieval of the second plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the second elastic storage pointer in the local dispersed storage. 

As per claim 5:


receiving a write request response from the local dispersed storage in response to the storing of the elastic storage pointer. 

As per claim 6:

determining the elastic storage pointer for the encoded data slice is stored in the local dispersed storage in response to a read request for the encoded data slice;  
extracting the retrieval information from the elastic storage pointer;  
retrieving the plurality of elastic slices from the plurality of storage units based on the retrieval information;  and
 restoring the encoded data slice from the plurality of elastic slices. 

As per claims 7-12:
See previous office action detailed explanation.


As per claims 13-16:
See previous office action detailed explanation.



The first differences are that the independent claims of instant application recite limitation such as “wherein the plurality of encoded data slices are generated by dispersed storage encoding of a data object “ instead of “dispersed storage encoding a data object to generate a plurality of encoded data slices”.  However, both recitation are same invention because it is for generating a plurality of encoded data slice from data object by a dispersed storage encoding.  

The second differences are that the independent claims of instant application claimed the location of local dispersed storage and the location of elastic dispersed storage such as “the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network” (see claim 1 for example)

However, Leggette et al. (US 10,459,790) in figures 9A-B further discloses the location of “the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network”
(Leggette, Fig. 9a and 9b, the elastic disperse storage 902 being separate from the local dispersed storage 900 and coupled to a network 24)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Leggette’s storage location as taught in figs 9A-9B into the system. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,395,043. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.


Instant Application 16/515,435
US 10,395,043
As per claim 1:

A method for execution by a dispersed storage and task (DST) processing unit that includes a processor, the method comprises: 

wherein the plurality of encoded data slices are generated by dispersed storage encoding of a data object 

determining when an encoded data slice of a plurality of encoded data slices will not be stored in local dispersed storage, 



dispersed storage encoding the encoded data slice into a plurality of elastic slices;  

storing the plurality of elastic slices in a plurality of storage units of an elastic dispersed storage;  

the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network;  

generating an elastic storage pointer indicating retrieval information for retrieval of the plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the elastic storage pointer in the local dispersed storage. 








As per claim 2:

wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 
an available storage capacity of the local dispersed storage, a comparison of elastic storage cost to local storage 

As per claim 3:

wherein the elastic storage pointer includes at least one of: 

a DSN memory identifier associated with the elastic dispersed storage, a data object identifier, a namespace location associated with the elastic dispersed storage, a slice name associated with the plurality of elastic slices, a slice name associated with the encoded data slice, or a revision identifier associated with the encoded data slice. 

As per claims 9-20:
Claims 9-20 have similar limitation as claims 1-3 above.
As per claim 1:

A method for execution by a dispersed storage and task (DST) processing unit that includes a processor, the method comprises: 

generating an encoded data slice from a dispersed storage encoding of a data object;  

determining when the encoded data slice will not be stored in local dispersed storage;  




dispersed storage encoding the encoded data slice into a plurality of elastic slices;  and 

storing the encoded data slice via at least one elastic slice in an elastic dispersed storage by: 






generating cryptographic material and an elastic storage pointer indicating a location of the elastic slice in the elastic dispersed storage;  

storing the plurality of elastic slices in a plurality of storage units of the elastic dispersed storage;  



As per claim 2:
wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 
an available storage capacity of the local dispersed storage, a comparison of elastic storage cost to local storage 

As per claim 3:

wherein the elastic storage pointer includes 


a DSN memory identifier associated with the elastic dispersed storage, a data object identifier, a namespace location associated with the elastic dispersed storage, a slice name associated with the elastic slice, a slice name associated with the encoded data slice, or a revision identifier associated with the encoded data slice. 

As per claims 7-20:
 See previous office action for detailed.



The first differences are that the independent claims of instant application do not generating cryptographic material.  In other words, it has less requirement than the US Patent 10,395,043

The second differences are that the independent claims of instant application claimed the location of local dispersed storage and the location of elastic dispersed storage such as “the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network” (see claim 1 for example)

However, Leggette et al. (US 10,459,790) in figures 9A-B further discloses the location of “the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network”
(Leggette, Fig. 9a and 9b, the elastic disperse storage 902 being separate from the local dispersed storage 900 and coupled to a network 24)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Leggette’s storage location as taught in figs 9A-9B into the system. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application 16/451,314 Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.


Instant Application 16/515,435
US 16/451,314
As per claim 1:

A method for execution by a dispersed storage and task (DST) processing unit that includes a processor, the method comprises: 

wherein the plurality of encoded data slices are generated by dispersed storage encoding of a data object 

determining when an encoded data slice of a plurality of encoded data slices will not be stored in local dispersed storage, 




dispersed storage encoding the encoded data slice into a plurality of elastic slices;  

storing the plurality of elastic slices in a plurality of storage units of an elastic dispersed storage;  

the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network;  

generating an elastic storage pointer indicating retrieval information for retrieval of the plurality of elastic slices of the encoded data slice from the plurality of storage units;  and 
storing the elastic storage pointer in the local dispersed storage. 

As per claim 2:
wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 
an available storage capacity of the local dispersed storage, a comparison of elastic storage cost to local storage 

As per claim 3:

wherein the elastic storage pointer includes at least one of: 

a DSN memory identifier associated with the elastic dispersed storage, a data object identifier,

 a namespace location associated with the elastic dispersed storage,


 a slice name associated with the plurality of elastic slices, a slice name associated with the encoded data slice, or a revision identifier associated with the encoded data slice. 



As per claim 1:

A method for execution by a processing unit that includes a processor, the method comprises: 


generating an encoded data slice from a dispersed storage encoding of a data object; 

determining when the encoded data slice will not be stored in local dispersed storage;  


when the encoded data slice will not be stored in the local dispersed storage: 

dispersed storage encoding the encoded data slice into elastic slices;  

storing the elastic slices in a plurality of storage units of an elastic dispersed storage;
  





generating … and an elastic storage pointer for each of the elastic slices indicating a location of a corresponding one of the elastic slices in the elastic dispersed storage, 
…
storing the cryptographic material and the elastic storage pointer in the local dispersed storage. 

As per claim 2:  
wherein determining when the encoded data slice will not be stored in local dispersed storage is based on at least one of: 
an available storage capacity of the local dispersed storage, a comparison of elastic storage cost to local storage 

As per claim 3:

wherein the elastic storage pointer includes 

a memory identifier associated with the elastic dispersed storage or a data object identifier. 

As per claim 4:
a namespace location associated with the elastic dispersed storage. 


As per claim 5:
a slice name associated with the corresponding one of the elastic slices, a slice name associated with the encoded data slice or a revision identifier associated with the encoded data slice. 




The first differences are that the independent claims of instant application do not generating cryptographic material as required in the co-pending application US 16/451,314. 

The second  differences are that the independent claims of instant application claimed the location of local dispersed storage and the location of elastic dispersed storage such as “the elastic disperse storage being separate from the local dispersed 

However, Leggette et al. (US 10,459,790) in figures 9A-B further discloses the location of “the elastic disperse storage being separate from the local dispersed storage, and each of the elastic disperse storage and the local dispersed storage being coupled to a network”
(Leggette, Fig. 9a and 9b, the elastic disperse storage 902 being separate from the local dispersed storage 900 and coupled to a network 24)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Leggette’s storage location as taught in figs 9A-9B into the system. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Thien Nguyen/           Primary Examiner, Art Unit 2111